      2:19-cv-02854-BHH        Date Filed 09/15/20    Entry Number 61      Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION
                           DEFICIENCY MEMORANDUM


TO:          Nelson L. Bruce

FROM:        Civil Case Manager

RE:          2:19-CV-2854-BHH

DATE:        September 15, 2020

              Pursuant to Rule 5, Federal Rules of Civil Procedures, we have
filed your Additional Attachment to the Objection to Report and Recommendation
(document #60) received on 9/15/2020 in the case number referenced above.
However, it is deficient in the area(s) checked below:

            Document does not have the original signature of the Pro Se party. Pro Se
             filers cannot use the s/ typed name signature. Only registered users of CM/
             ECF are allowed to use the s/ typed name signature.
        G    Document filed in wrong case
        G    Document is not legible.
        G    Document signed by attorney but e-filed under another attorney’s login
        G    Documents filed together, please separate and refile
        G    Wrong Event used
        G    Wrong Document Attached

Please correct the deficiency as noted above within three (3) business days AND RETURN
FOR FILING. If this document is not received and corrected, the file will be sent to a
judicial officer for review.


Enclosure: Original Document
